Conduct of plaintiffs attorney warranting an award of costs includes, inter alia, her failure to appear at one court conference and her lateness at another, and obstreperous conduct at and premature termination of plaintiffs deposition (see O’Neill v Ho, 28 AD3d 626 [2006]; cf. Figdor v City of New York, 33 AD3d 560 [2006]). The notice requirements of part 130 were satisfied and a formal hearing was not required (see RCN Constr. Corp. v Fleet Bank, N.A., 34 AD3d 776, 777 [2006]; Citibank [S.D.] v Ousterman, 279 AD2d 886, 887 [2001]). The Special Referee’s occasional expressions of frustration with counsel’s conduct do not show bias. We have considered plaintiffs other arguments and find them without merit. Concur — Mazzarelli, J.E, Gonzalez, Catterson, McGuire and Acosta, JJ.